 Case 2:21-cr-00087-FLA Document 46 Filed 09/07/21 Page 1 of 2 Page ID #:162

                                                                            FILED
                                                                 CLERK, U.S. DISTRICT COURT


                                                                      SEP
                                                                       '  7 2p2~
                                                               CENTRAL DISTRICT'OF CAI_IFoaN~




                        UNITED STATES DISTRICT COURT
                      CENTRAL DISTRICT OF CALIFORNIA


 UNITED STATES OF AMERICA,                    NO.2:21-cr-00087-FLA
                     Plaintiff,
          v.
                                              ORDER OF DETENTION AFTER
                                              HEARING
JALAL JABARIN,
                                             [Fed.R.Crim.P. 32.1(a)(6);
                     Defendant.              18 U.S.C. 3143(a)]




      The defendant having been arrested in Los Angeles, California pursuant to a warrant
issued by the United States District Court for the Central District of California for alleged
violation of the terms and conditions of the defendant's supervised release; and
      The Court having conducted a detention hearing pursuant to Federal Rule of Criminal
Procedure 32.1(a)(6) and 18 U.S.C. § 3143(a),
      The Court finds that:
\\
\\
\\




                                              1
Case 2:21-cr-00087-FLA Document 46 Filed 09/07/21 Page 2 of 2 Page ID #:163




A.   (X)     The defendant has not met the defendant's burden of establishing by clear and
convincing evidence that the defendant is not likely to flee if released under 18 U.S.C. §
3142(b) or (c). This finding is based on the defendant's history of failures to appear.
      and
B.   (X)     The defendant has not met the defendant's burden of establishing by clear and
convincing evidence that the defendant is not likely to pose a danger to the safety of any
other person or the community if released under 18 U.S.C. § 3142(b) or (c). This finding is
based on the defendant's criminal history and history of substance abuse.


     IT THEREFORE IS ORDERED that the defendant be detained pending the further
revocation proceedings.


DATED: September 7, 2021




                                                        KAREN L. STEVENSON
                                                  UNITED STATES MAGISTRATE JUDGE




                                             ~a
